        Case 1:20-cv-00789-LY Document 24 Filed 09/18/20 Page 1 of 1
                       .                                .
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION                         ZOZOSEP 18   AtllI:26


KENNETH SEMIEN; JONATHAN                                             wc:t
FRANKS; SEAN PEVSNER; NATIONAL
FEDERATION OF THE BLIND OF
TEXAS; AND THE COALITION OF
TEXANS WITH DISABILITIES,

      Plaintiffs,

V.                                         CIVIL ACTION NO. 1:20-cv-00789-LY

RUTH HUGHS, Texas Secretary of State,
in her official capacity

      Defendant.




      Now before the Court comes Secretary Hughs's Unopposed Motion for

Extension of Time to File a Reply in Support of Her Motion to Dismiss, filed

September 17, 2020. After considering the Motion, any response, and all other

matters properly before the Court, the Court is of the opinion that it should be

GRANTED.

      IT IS THEREFORE ORDERED that Secretary Hughs's Unopposed Motion for

Extension of Time to File a Reply is hereby GRANTED. The deadline for Secretary

Hughs to file a reply in support of her Motion to Dismiss is extended to Friday,



DAT4/
September 25, 2




                                         DISTRICT JUDGE
